 

Exhibit 10.1

 

LOCK-UP AGREEMENT

 

June __, 2015

 

Ladies and Gentlemen:

 

The undersigned is a current or former manager, executive officer or beneficial
owner of capital stock or membership interests, or securities convertible into
or exercisable or exchangeable for the capital stock or membership interests
(each, a “Company Security”) of Pro Fit Optix Holding Company, LLC, a Florida
limited liability company (the “Company”). The undersigned understands that the
Company will merge or otherwise combine (the “Merger”) with and, as a result,
become a wholly-owned subsidiary of, PFO Global, Inc., a publicly traded Nevada
company (“Parent”), concurrently with the closing of a financing transaction by
Parent (the “Funding Transaction”). The undersigned understands that the
Company, Parent and the investors in the Funding Transaction will proceed with
the Funding Transaction in reliance on this Lock-up Agreement.

 

1.        Lockup. In recognition of the benefit that the Funding Transaction
will confer upon the undersigned, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the closing date of the Merger
(the “Closing Date”) and ending twelve (12) months after such date (the “Lockup
Period”), the undersigned will not, directly or indirectly, (i) offer, sell,
offer to sell, contract to sell, hedge, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or sell (or announce any offer, sale, offer of sale,
contract of sale, hedge, pledge, sale of any option or contract to purchase,
purchase of any option or contract of sale, grant of any option, right or
warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of Parent (each, a “Parent Security”), beneficially
owned, within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), by the undersigned on the date hereof or
hereafter acquired or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Parent Security, whether any such swap
or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Parent Security (each of the foregoing, a “Prohibited Sale”).
This Lock-up Agreement shall apply to all Parent Securities owed by the
undersigned including Parent Securities issued to the undersigned in connection
with the Merger.

 

 

 

 

2.        Permitted Transfers. Notwithstanding the foregoing, the undersigned
(and any transferee of the undersigned) may transfer any shares of a Parent
Security: (i) as a bona fide gift or gifts, provided that prior to such transfer
the donee or donees thereof agree in writing to be bound by the restrictions set
forth herein, (ii) to any trust, partnership, corporation or other entity formed
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding Parent Security subject to the provisions of this
agreement. For purposes hereof, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.

 

3.        Aditional Restriction. The undersigned hereby agrees that in the case
of a public offering of the Parent’s securities pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or other
offering of the Parent’s securities (whether registered or unregistered) in
which the Parent engages a placement agent (the “Subsequent Offering”), at the
request of the underwriter or placement agent engaged by the Parent in
connection therewith, the undersigned will agree to not, without the prior
written consent of such underwriter or placement agent, offer, pledge, sell,
contract to sell, grant any option for the sale of, or otherwise dispose of,
directly or indirectly, any Parent Securities beneficially owned, for such
period of time as such underwriter or placement agent reasonably requests and
the undersigned will enter into an agreement with the Parent or managing
underwriter or placement agent engaged by the Parent in connection with such
Subsequent Offering to that effect.

 

4.        Opinion of Counsel. Any Parent Security of the undersigned shall
contain a restrictive “lock-up” legend governed by the terms of this Lock-up
Agreement, substantially in the form below. The Parent’s transfer agent shall
only accept an opinion of counsel to remove such legend.

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER PURSUANT TO A LOCK UP AGREEMENT, DATED AS OF JUNE __, 2015 BY AND
BETWEEN PFO GLOBAL, INC. AND THE HOLDER, A COPY OF WHICH MAY BE INSPECTED AT PFO
GLOBAL, INC.’S PRINCIPAL OFFICE”.

 

5.        Governing Law. This Lock-up Agreement shall be governed by and
construed in accordance with the laws of the Florida.

 

6.        Miscellaneous. This Lock-up Agreement will become a binding agreement
among the undersigned as of the date hereof. In the event that no closing of the
Merger occurs, this Lock-up Agreement shall be null and void. This Lock-up
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of Parent, the undersigned and Dawson James Securities, Inc., and if
not sooner terminated, will terminate upon the expiration date of the Lockup
Period. This Lock-up Agreement may be duly executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to constitute one and the same instrument.
Signature pages from separate identical counterparts may be combined with the
same effect as if the parties signing such signature page had signed the same
counterpart.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

 

Very truly yours,

 

  By:         Name:  

 

Accepted and Agreed to:

 

PFO Global, Inc.

 

By:       Name:        Mohit Bhansali     Title:          President       Pro
Fit Optix Holding Company, LLC       By:       Name:        Tim Kinnear    
Title:          Chief Financial Officer  

 

 

 